Citation Nr: 0907367	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What rating is warranted for lumbar spine degenerative disc 
disease?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The veteran had active service from March 1984 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which continued the Veteran's current 40 percent 
rating.

The Veteran appeared at a Travel Board hearing in November 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
He submitted additional evidence after the hearing for which 
he waived initial RO review and consideration.  In light of 
his waiver, the Board may consider the evidence.  See 
38 C.F.R. § 20.1304 (2008).  The Board further notes the 
additional evidence is duplicative of evidence already of 
record.

A January 2003 rating decision denied an increase and 
continued the Veteran's then current 10 percent rating.  The 
veteran timely appealed the decision in January 2004.  A 
September 2004 rating decision granted an increased rating 
from 10 to 40 percent, effective April 2002, and informed the 
Veteran it was a partial grant of benefits sought.  A 
statement of the case was issued in September 2004.  The 
claims file reflects no record of the SOC having been 
returned as undeliverable.  Neither is there any record of 
the veteran having submitted a substantive appeal in response 
to the statement of the case.  Thus, the January 2003 rating 
decision is deemed final, and it is not before the Board.  
See 38 C.F.R. § 20.200 (2008).  The claim currently before 
the Board is the Veteran's February 2005 claim for an 
increased rating.

The Veteran's hearing testimony raised an informal claim for 
a total disability evaluation on the basis of individual 
unemployability due to service-connected disability.  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See id.; Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last VA fee-basis examination was in April 2005, and 
there are no VA outpatient records subsequent to that date of 
record in the claims file.  The Veteran, however, noted at 
the hearing that he has received treatment at VA facilities 
since then, that he had been prescribed bed rest, and that 
his neurological symptoms had increased in severity.  He also 
noted at the hearing that he has applied for benefits 
administered by the Social Security Administration.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see 
also VAOPGCPREC No. 11-95 (1995).  The duty to assist 
requires that all available treatment records be obtained.  
Further, once VA is put on notice that there may be Social 
Security records extant, VA has a duty to assist the claimant 
by obtaining any related records.  Woods v. Gober, 14 Vet. 
App. 214, 221-22 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating disability rating and effective date 
for the claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), including the rating criteria 
applicable to his claim, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all health 
care providers, VA and non-VA, who treated 
the Veteran for a low back disorder since 
April 2005.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  This should include securing 
records from the VA outpatient clinic in 
Lawrenceville, Georgia, records from the 
Gwinnett Outpatient Clinic, and records from 
Barron Medical Center.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain from the 
Social Security Administration any records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  Efforts to obtain these records 
should be fully documented in the claims 
file.

4.  After the above is complete, the 
Veteran should be afforded a VA examination 
by a neurologist to determine the current 
severity of his low back disorder.  The 
claims folder must be made available to the 
examiner for review as part of the 
examination.  Should the objective findings 
on clinical examination include 
neurological pathology, request the 
neurologist to opine whether it is at least 
as likely as not that any neuropathy is 
secondary to the service-connected low back 
disorder.

5.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event the Veteran does not report for any 
ordered examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

7.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required 



on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




